 

EXHIBIT 10.3

 

Letter Agreement by and between ProPhase Labs, Inc. and

Dutchess Opportunity Fund, II, LP, dated as of May 28, 2014

 

 

 





[image_001.jpg]

 

 

May 28, 2014

 

VIA EMAIL

 

Dutchess Opportunity Fund, II, LP

50 Commonwealth Ave, Suite 2

Boston, MA 02116

Telephone: (617) 301-4700

Attention: Doug Leighton and Ted Smith

 

Gentlemen:

 

Reference is made to that certain Investment Agreement dated as of November 26,
2012, (the “Investment Agreement”) between Dutchess Opportunity Fund, II, L.P.
(“Dutchess”) and ProPhase Labs, Inc., a Nevada corporation (“ProPhase”), and to
that certain Registration Rights Agreement dated as of November 26, 2012, (the
“Registration Rights Agreement”) between Dutchess and ProPhase. Dutchess and
ProPhase are referred to herein as a “party” and the “parties”. Capitalized
terms used herein but not defined herein shall have the meanings given to them
in the Investment Agreement.

 

The parties have agreed to enter a new investment agreement and registration
rights agreement (the “New Agreements”), to be entered at or about the date
hereof, pursuant to which Dutchess shall agree to purchase from ProPhase up to
3,000,000 shares of common stock, par value $0.0005, of ProPhase (the “Shares”),
and ProPhase shall register such Shares for resale. Prior to or simultaneously
with the effective time of the New Agreements, ProPhase desires to terminate the
Investment Agreement and Registration Rights Agreement.

 

Notice is hereby given to Dutchess that ProPhase is exercising its right
pursuant to Section 9(c) of the Investment Agreement to terminate the Investment
Agreement effective as of the date hereof (the “Termination Date”). By signing
this letter agreement and the acknowledgment hereto, the parties agree and
acknowledge that no shares of common stock of ProPhase and no penalties or other
payments are due and outstanding in connection with such termination.

 

ProPhase hereby agrees to terminate the Registration Rights Agreement, and by
signing below, Dutchess acknowledges and agrees to the termination of the
Registration Rights Agreement as of the Termination Date. In addition, by
signing below, Dutchess confirms that it will discontinue any use or
distribution of the prospectus filed as part of the Registration Statement
Number 333-185167, along with any supplements or amendments thereto; that it
will no longer resell shares of common stock of ProPhase in reliance on
Registration Statement Number 333-185167; and that it has no unsold shares of
ProPhase common stock issued by the Company in connection with the Investment
Agreement. The parties hereby acknowledge and agree that they will continue to
comply with any such terms of the Investment Agreement and Registration Rights
Agreement that survive termination, in accordance with their terms.

 

 

 



 

This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws rules
thereof. This letter agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same instrument.

 

[The remainder of this page is intentionally left blank.]

 

 

 

 



 

 

 

If the foregoing correctly sets forth your understanding of our agreement,
please so indicate by signing in the space below and returning a copy to the
undersigned.

 

 

  Sincerely,       PROPHASE LABS, INC.       By:  /s/ Ted Karkus     Ted Karkus
Chairman of the Board and Chief Executive Officer

 

 

ACCEPTED AND AGREED

 

as of the date first written above:

 

DUTCHESS OPPORTUNITY FUND, II, LP



  By:  /s/ Douglas Leighton   Name: Douglas Leighton
Title:   Managing Director

   



 

 

